Judgment of the circuit court reversed and judgment of the court of common pleas modified. It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court proceeding to render the judgment which said circuit court should have rendered, and it appearing upon the evidence in the case that the primary liability for the injuries so sustained by said plaintiff is upon the Trinidad Paving Company.
It is considered and adjudged that the following modified judgment of the court of common pleas be entered: It is, therefore, considered by the court that the said James Bernard Leech, an infant, by E. Guy Leech, his next friend, recover from said *455defendants, The Cleveland Trinidad Paving Company and the city of Columbus, Ohio, the sum of $5,838, as heretofore by the verdict of the jury found due plaintiff, and interest thereon from the 18th day of June, 1908, together with his costs herein expended taxed to $-and that execution upon this judgment shall run, firstly, against said Trinidad Paving Company, and, secondly, against the city of Columbus on failure to realize the amount of said judgment on the execution against the said Trinidad Paving .Company.
Summers, C. J., Spear, Davis and Shauck, JJ.,